DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 3/08/2018, 8/03/2018, 12/05/2018, 1/15/2019, 5/17/2019, 10/03/2019, 11/05/2020, 2/23/2021, and 3/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Response to Arguments
Applicant’s arguments, filed 12/30/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 as being unpatentable over Weber in view of Xu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Havskjold et al.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are outlined in Table 1.1 below.
GENERIC PLACEHOLDER COUPLED WITH FUNCTIONAL LANGUAGE
CORRESPONDING STRUCTURAL SUPPORT FROM SPECIFICATION
“a first section that receives”
(claim 5)
[0061] discloses “a first section” (262) and “a second section” (264), illustrated per Fig. 4.
“a second section that receives”
(claim 5)
[0061] discloses “a first section” (262) and “a second section” (264), illustrated per Fig. 4.

Table 1.1
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 

Claims 1, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 20110255000 A1) (hereinafter Weber) in view of Havskjold et al. (US 20150077624 A1) (hereinafter Havskjold).
Regarding claim 1, Weber discloses:
An electronic device, comprising:
an enclosure that defines an internal volume, the enclosure comprising sidewall components; [See Weber, ¶ 0066 discloses alignment structures implemented in an electronic device structure having a housing with a planar surface surrounded by four sidewall edges; See Weber, Fig. 2A at least illustrates sidewall components.]
a camera module carried by the bracket assembly; [See Weber, ¶ 0165-0166 and Fig. 15 discloses/illustrates a camera module (1242) supported by biasing structures (1262)]
a transparent cover secured with the sidewall components and covering the bracket assembly, [See Weber, ¶ 0050, 0053 discloses a translucent/transparent portion of a housing.] the transparent cover including a masking layer, the masking layer having a masking layer opening; and [See Weber, ¶ 0087-0088 discloses a transparent member coated with an opaque substance such as opaque ink – wherein the transparent member may have a camera window formed by an opening in the opaque ink.] 
an alignment module secured to the transparent cover, [See Weber, ¶ 0087-0088, 0153 discloses an alignment; See Weber, Fig. 12 illustrates aligning an alignment structure with a transparent cover.] wherein the alignment module aligns the camera module with the masking layer opening. [See Weber, ¶ 0088 discloses aligning a camera module with respect to a camera window formed from an opening in a layer of opaque ink on a transparent layer.]

a bracket assembly positioned in the internal volume, the bracket assembly lacking a direct attachment to the enclosure; 
However, Havskjold discloses:
a bracket assembly positioned in the internal volume, the bracket assembly lacking a direct attachment to the enclosure; [See Havskjold, Fig. 16 illustrates a “flexible printed circuit board” (32), and a spring formed from a bend thereof, which biases a structure 36-2, and 36-1 to the display cover layer (40).  See Havskjold, ¶ 0065 discloses that electrical component 36-2 may be a mounting bracket, or other alignment structure.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Weber to add the teachings of Havskjold in order to bias an antenna (or other electrical/mechanical component in a desired direction.  (Havskjold, ¶ 0045).

Regarding claim 6, Weber in view of Havskjold discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Weber discloses:
further comprising:
a biasing element that extends from the bracket assembly and engages the enclosure, the biasing element providing a force that biases the bracket assembly against the alignment module. [See Weber, Fig. 18 illustrates a spring element 1270, which provides compressive forces “biasing” (note, element 1270 is referred to as a “biasing member” throughout Weber’s disclosure) the frame member 1272 to be in alignment with the alignment structure 1260.]

Regarding claim 7, Weber in view of Havskjold discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Weber discloses:
further comprising a material that covers the opening, wherein the masking layer comprises an opaque layer, and wherein the material permits passage of visible light. [See Weber, ¶ 0087-0088 discloses a transparent member coated with an opaque substance such as opaque ink – wherein the transparent member may have a camera window formed by an opening in the opaque ink; See Weber, ¶ 0088 discloses aligning a camera module with respect to a camera window formed from an opening in a layer of opaque ink on a transparent layer.  The transparent material thus permitting passage of visible light in the window region, however also providing an “opaque layer.]

Regarding claim 8, Weber in view of Havskjold discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Weber discloses:
further comprising:
an audio module; [See Weber, ¶ 0084 discloses that the device may include speakers or the like.]
a microphone; [See Weber, ¶ 0152 discloses microphone and speaker ports for the device.]
a lighting element; and [See Weber, Fig. 31 illustrates a lighting element 8032.]
an ambient light sensor, [See Weber, ¶ 0192 discloses a photodiode used to detect ambient light.] wherein the alignment module aligns the audio module, the microphone, the lighting element, and the ambient light sensor in the internal volume. [See Weber, ¶ 0042-0043 discloses alignment structures for  aligning elements of the device.]

Claims 2-5, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Havskjold in view of Xu et al. (US 20190295271 A1) (hereinafter Xu).
Regarding claim 2, Weber in view of Havskjold discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Weber discloses:
wherein the camera module is a first camera module that is configured to capture an image of an object, and wherein the electronic device further comprises: [See Weber, ¶ 0050, 0154, discloses one or more camera modules; See Weber, Fig. 2A illustrates a first camera 26, Fig. 2B illustrates a second camera module 28.]
a processor; [See Weber, ¶ 0046 discloses processing circuitry.]
a light emitting module electrically coupled to the processor and carried by the bracket assembly, the light emitting module configured to emit light rays toward the object; and [See Weber, ¶ 0110, 0154 discloses the use of an illumination source for illuminating an area for image capture.]
Weber in view of Havskjold does not appear to explicitly disclose:
a second camera module electrically coupled to the processor and carried by the bracket assembly, the second camera module configured to receive the light rays reflected off the object, wherein the light rays received by the second camera module form a dot pattern used by the processor to create a multi-dimensional image of the object.
However, Xu discloses:
[See Weber, Fig. 3 illustrates a first and second camera modules on either side of an electronic device (elements 1024).] the second camera module configured to receive the light rays reflected off the object, wherein the light rays received by the second camera module form a dot pattern used by the processor to create a multi-dimensional image of the object. [See Xu, ¶ 0024 discloses using a light projector to project a structured light pattern onto an object; See Xu, ¶ 0019 discloses creating a three-dimensional coordinate information based on light information obtained from a camera.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Weber in view of Havskjold to add the teachings of Xu in order to generate a 3D model of a scene from captured image information.

Regarding claim 3, Weber in view of Havskjold in view of Xu discloses all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Weber discloses:
wherein the bracket assembly maintains a first predetermined distance between the first camera module and the second camera module, [See Weber, Fig. 3 illustrates a predetermined distance maintained between a first and second camera module (1024) on a first and second side of an electronic device housing.] and wherein the bracket assembly maintains a second predetermined distance between the light emitting module and the second camera module. [See Weber, Fig. 32 illustrates a predetermined distance being maintained by bracket module 8046 between light source 8032 and camera unit 8028.]

Regarding claim 4, Weber in view of Havskjold in view of Xu discloses all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.

further comprising a lighting element that provides additional light to the object, wherein the alignment module comprises: [See Weber, ¶ 0154 discloses using a light such as a camera flash; See Weber, Fig. 31 illustrates “flash” unit 8032.]
a body; and [See Weber, Fig. 18 illustrates an alignment module body 1276.]
a first rail and a second rail molded to the body, wherein the lighting element is positioned between the first rail and the second rail. [See Weber, ¶ 0163 discloses the use of rails, hooks, grooves, etc. as part of an alignment structure in maintaining proper alignment between the components illustrated per, e.g. Fig. 31.]

Regarding claim 5, Weber in view of Havskjold in view of Xu discloses all the limitations of claim 4, and is analyzed as previously discussed with respect to that claim.
Weber discloses:
wherein the body comprises:
a first section that receives the camera module by a first opening, the first section having a first extended portion that includes a contoured region that reduces the first opening; and [See Weber, Fig. 16 illustrates a contour 1284 of the bracket assembly that “reduces” the opening at a surface level lower than that of the top surface of 1260.]
a second section that receives the second camera module by a second opening, the second section having a second extended portion that defines a semicircular shape. [See Weber, Fig. 8 illustrates an at least “semicircular” shape in element 1046, and receives a first or second camera module via opening 1030.]

Regarding claim 9, this claim recites analogous limitations to claim 1, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.

Havskjold discloses:
a bracket assembly positioned in the internal volume, [See Havskjold, ¶ 0065 discloses that electrical component 36-2 may be a mounting bracket, or other alignment structure.]
wherein compression forces provided by the transparent cover and the enclosure to the bracket assembly maintain the bracket assembly fixed in the internal volume. [See Havskjold, Fig. 16 illustrates a “flexible printed circuit board” (32), and a spring (compression forces) formed from a bend thereof, which biases a structure 36-2, and 36-1 to the display cover layer (40).]
For motivation, see Examiner’s earlier rejection of claim 1.
Xu discloses:
the bracket assembly carrying a vision system aligned in the internal volume by the alignment module and configured for object recognition of an object that is external to the enclosure, [See Xu, ¶ 0019 discloses human body recognition.] 
For motivation, see Examiner’s earlier rejection of claim 2.

Regarding claim 10, Weber in view of Havskjold in view of Xu discloses all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Weber discloses:
wherein the bracket assembly comprises:
a first bracket positioned against the alignment module; and [See Weber, ¶ 0166 discloses an alignment structure 1260 (bracket assembly), and structure 1272 (a frame member of the enclosure); See Weber, Fig. 18 illustrates biasing structures (1270) providing compression forces so as to keep alignment structure 1260 against a camera sidewall/ or other frame member.]
[See Weber, Fig. 15 illustrates a second bracket 1216, and wherein a “vision system” provided by camera unit 1242, is located between the first and second brackets.]

Regarding claim 11, Weber in view of Havskjold in view of Xu discloses all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim.
Weber discloses:
further comprising a module carrier coupled to the first bracket, [See Weber, Fig. 19 illustrates “a module carrier” (1298) coupled to the first bracket (1228/1260).] wherein the vision system comprises a light emitting module carried by the module carrier. [See Weber, Fig. 31 illustrates a camera flash illuminator (light emitting module) (8032).]

Regarding claim 12, this claim recites analogous limitations to claim 2, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 2 for corresponding motivation statement.

Regarding claim 13, Weber in view of Havskjold in view of Xu discloses all the limitations of claim 12, and is analyzed as previously discussed with respect to that claim.
Weber discloses:
further comprising:
a display assembly secured with the transparent cover, [See Weber, ¶ 0150 discloses a display 1014 formed from a layer of glass (transparent cover).] the display assembly comprising a notch; and [See Weber, Fig. 16 illustrates a “notch” or an indentation in the display assembly provided per an alignment structure 1260.]
[See Weber Fig. 16 illustrates a “third opening” 1290; See Weber, Fig. 31 illustrates a “second opening” 8024 filled with an infrared filter (per ¶ 0218); See Weber, Fig. 31 illustrates a “first opening” (8036).] wherein the light emitting module is aligned with the first opening, the camera module is aligned with the second opening, and the second camera module is aligned with the third opening. [See Weber, Fig. 31 illustrates a partial exemplary embodiment with a camera module (8028) and a lighting module (8032).  However, it should be understood, per the above discussion of Weber that Weber’s disclosure accounts for the incorporation of more than one camera into the electronic device enclosure.  As such, Weber’s Fig. 2b illustrates the alternate side of an electronic embodiment in which a second “rear-facing” camera is provided.]

Regarding claim 14, Weber in view of Havskjold in view of Xu discloses all the limitations of claim 13, and is analyzed as previously discussed with respect to that claim.
Weber discloses:
further comprising:
a first material positioned in the first opening; [See Weber, ¶ 0217-0218 discloses the use of glass/plastic, etc. as forming a transparent material corresponding with “a first material” as arbitrarily designated.]
a second material positioned in the second opening; and [See Weber, ¶ 0217-0218 discloses “a second material” as arbitrarily corresponding with an infrared light-blocking filter material.]
a third material positioned in the third opening, [See Weber, ¶ 0217-0218 discloses the use of glass/plastic, etc. as forming a transparent material corresponding with “a first material” as arbitrarily designated.] wherein the first material and the third material allow  [See Weber, ¶ 0217-0218 discloses “a second material” as arbitrarily corresponding with an infrared light-blocking filter material.]

Regarding claim 15, Weber in view of Havskjold in view of Xu discloses all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Weber discloses:
further comprising a circuit board positioned in the internal volume, [See Weber, ¶ 0101 discloses a printed circuit board (e.g. 1020 in Fig. 3).]wherein the vision system comprises a camera module having a flexible circuit that provides an electrical and a mechanical connection to the circuit board, wherein except for the mechanical connection, the bracket assembly is not affixed to the enclosure. [See Weber, ¶ 0101 discloses a flexible circuit tail providing a connection to a printed circuit board located inside the enclosure of the electronic device.]

Regarding claim 16, this claim recites analogous limitations to claim 9 in the form of “a method” rather than “a device”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.

Regarding claim 17, Weber in view of Havskjold in view of Xu discloses all the limitations of claim 16, and is analyzed as previously discussed with respect to that claim.
Weber discloses:
wherein providing the bracket assembly comprises:
providing a first bracket; [See Weber, ¶ 0166 discloses an alignment structure 1260 (bracket assembly), and structure 1272 (a frame member of the enclosure); See Weber, Fig. 18 illustrates biasing structures (1270) providing compression forces so as to keep alignment structure 1260 against a camera sidewall/ or other frame member.]
[See Weber, Fig. 15 illustrates a second bracket 1216, and wherein a “vision system” provided by camera unit 1242, is located between the first and second brackets; See Weber, ¶ 0092 discloses internal housing structures which may be welded or otherwise attached.]
providing a module carrier that is welded to the first bracket. [See Weber, Fig. 19 illustrates “a module carrier” (1298) coupled to the first bracket (1228/1260); See Weber, ¶ 0092 discloses internal housing structures which may be welded or otherwise attached.]

Regarding claim 18, this claim recites analogous limitations to claim 2 and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 2 for corresponding motivation statement.

Regarding claim 19, this claim recites analogous limitations to claim 3 and is therefore rejected on the same premise.  

Regarding claim 20, this claim recites analogous limitations to claim 8 and is therefore rejected on the same premise.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170188014 A1			WOO; Ramchan et al.
US 20170149944 A1			Louch; John O.
US 20170026585 A1			Shaw; Timothy C. et al.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/             Examiner, Art Unit 2486